 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10            FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case ED CV 16-2603- ODW (MRW)
13   DANNY M. GUERRA,
14                      Plaintiff,
                                               ORDER ACCEPTING FINDINGS
15                 v.                          AND RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
16   W. HAWKINS, et al.,                       JUDGE
17                      Defendants.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
21   on file, and the Report and Recommendation of the United States Magistrate
22   Judge. Plaintiff has not filed any written objections to the report. The Court
23   accepts the findings and recommendation of the Magistrate Judge.
24
25
26
27
28
 1         IT IS ORDERED that Judgment be entered dismissing this action with
 2   prejudice.
 3
 4
 5
     DATE: May 16, 2019                  ___________________________________
 6
                                         HON. OTIS D. WRIGHT II
 7                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
